  Case 20-70770       Doc 70    Filed 03/23/21 Entered 03/23/21 17:49:43            Desc Main
                                  Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF ILLINOIS
IN RE:                                      )
                                            )
PAMELA COOK                                 )    NO. 20-70770
                                            )
                            Debtor.         )
         OBJECTION TO TRUSTEE’S MOTION TO DISMISS CHAPTER 13 CASE

         JOHN L. GREENLEAF, JR., Attorney at Law, Attorney for PAMELA COOK, Debtor,
objects to the Trustee’s Motion to Dismiss Chapter 13 Case and in support states:
         1.    The Trustee’s Motion to Dismiss was filed on March 3, 2021 setting forth a
               delinquency of $3,591.80.
         2.    The Epiq site of the Chapter 13 Trustee, as of March 22, 2021 states that the Debtor
               is delinquent in the amount $2,068.72.
         3.    After the entry of the Order approving plan was entered, Debtor’s attorney and the
               Chapter 13 Trustee had agreed to enter into an Agreed Order for Wage Deduction
               raising the payment to $1,729.75 to bring the payments so that the total plan
               payments would be made in full by the 60th month.
         4.    The last part of January the Trustee sent a proposed wage deduction order to
               GreenLeaf.
         5.    At that time the Greenleaf law office was quarantined because of Covid and said
               agreed wage deduction order was not approved by Greenleaf.
         6.    Greenleaf believes an agreed wage deduction order can be agreed to by the Trustee
               and Debtor which satisfies the payments required.
         WHEREFORE, John L. GreenLeaf, Jr. prays this Court deny the Motion to Dismiss the
Chapter 13 case.
Dated: March 23, 2021                        BY:     JOHN L. GREENLEAF, JR.,
                                                     Attorney for Debtor

                                                     /s/ John L. GreenLeaf, Jr.
                                                     JOHN L. GREENLEAF, JR.
                                                     Counselor at Law
                                                     2456 N. Main St
                                                     Decatur, IL 62526
                                                     Telephone: (217) 422-2771
  Case 20-70770        Doc 70   Filed 03/23/21 Entered 03/23/21 17:49:43           Desc Main
                                  Document     Page 2 of 2



                                        Proof of Service

       The undersigned hereby certifies that on March 23, 2021 a copy of this motion was

served electronically on:

Marsha Combs-Skinner, Chapter 13 Trustee
US Trustee

       And by regular United States mail to all interested parties listed below:

Pamela Cook
3260 East Fitzgerald
Decatur, IL 62521

                                                     /s/ John L. GreenLeaf, Jr.
                                                     JOHN L. GREENLEAF, JR.
                                                     2456 North Main St
                                                     Decatur, IL 62526
                                                     Telephone: (217) 422-2771
                                                     Email: GreenLeafLaw@comcast.net
